Citation Nr: 0813047	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  04-08 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hepatitis C with 
cirrhosis.

2.  Entitlement to service connection for mild restrictive 
lung physiology as secondary to hepatitis C.

3.  Entitlement to separate 10 percent ratings for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The veteran had active service from January 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the veteran's claim of 
entitlement to separate 10 percent ratings for tinnitus in 
each ear.  The veteran disagreed with this decision in March 
2004.  He perfected a timely appeal in May 2004.

This matter also is on appeal of a September 2003 rating 
decision in which the RO denied, in pertinent part, the 
veteran's claims of service connection for hepatitis C with 
cirrhosis and mild restrictive lung physiology (claimed as 
lung/breathing problems).  The veteran disagreed with this 
decision in November 2003.  He perfected a timely appeal in 
March 2004.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's currently diagnosed hepatitis C with 
cirrhosis is not related to active service.

3.  There is no competent medical evidence that the veteran's 
claimed mild restrictive lung physiology was caused or 
aggravated by his hepatitis C.

4.  The veteran's service-connected tinnitus is currently 
assigned the maximum schedular rating of 10 percent.


CONCLUSIONS OF LAW

1.  Hepatitis C with cirrhosis was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  The veteran's claimed mild restrictive lung physiology 
was not caused or aggravated by his hepatitis C.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007).

3.  There is no legal entitlement for a separate 10 percent 
evaluation for each ear for tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a July 2003 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence, 
statements from persons who knew the veteran and had 
knowledge of his disabilities during service, and noted other 
types of evidence the veteran could submit in support of his 
claim.  The veteran was informed of when and where to send 
the evidence.  After consideration of the contents of this 
letter, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Because the veteran's claims of service connection 
for hepatitis C with cirrhosis and for mild restrictive lung 
physiology as secondary to hepatitis C are being denied in 
this decision, and because the veteran is not entitled to 
separate 10 percent ratings for each ear for tinnitus as a 
matter of law, the Board finds that any failure to notify 
and/or develop this claim under the VCAA cannot be considered 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, with respect to the veteran's claims of service 
connection for hepatitis C with cirrhosis and for mild 
restrictive lung physiology as secondary to hepatitis C, the 
July 2003 letter was issued before the September 2003 rating 
decision which denied the benefits sought on appeal; thus, 
the notice was timely with respect to these claims.  With 
respect to the veteran's claim of service connection for mild 
restrictive lung physiology as secondary to hepatitis C, the 
Board observes that VCAA notice is not required because the 
issue presented involves a claim that cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  In this case, the veteran is seeking 
service connection for a symptom-mild restrictive 
physiology-and not for any underlying lung disability.  See 
generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  Finally, although the July 2003 letter was issued 
after the April 2003 rating decision which denied the 
veteran's claim of entitlement to separate 10 percent ratings 
for each ear for tinnitus, as this claim is precluded as a 
matter of law, there has been no prejudice to the appellant 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.  See also Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veteran Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  With respect to the veteran's claim 
for separate 10 percent ratings for each ear for tinnitus, 
however, additional VCAA notice is not required because the 
issue presented is solely one of statutory interpretation and 
the claim is barred as a matter of law.  See Smith v. Gober, 
14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002).  Thus, Vazquez-
Flores is inapplicable.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  Thus, VA has done everything reasonably possible 
to notify and to assist the veteran and no further action is 
necessary to meet the requirements of the VCAA.  

The veteran contends that he incurred hepatitis C with 
cirrhosis during active service.  Specifically, he contends 
that tattoos and "air gun" injections he received during 
active service were risk factors for hepatitis C.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in December 
1964, a heart tattoo was noted on his left arm.  Clinical 
evaluation was otherwise completely normal.  The veteran 
denied any relevant medical history.  The veteran was not 
treated for hepatitis C during active service.  His heart 
tattoo on the left arm was noted at his separation physical 
examination in March 1966.  

The post-service medical evidence shows that, following a 
private liver biopsy in November 1986, the diagnosis was 
chronic active hepatitis.

The veteran's liver was normal on VA echogram of the 
veteran's abdomen in February 1999.

The veteran was hospitalized for several days at a VA Medical 
Center in March 2003 for complaints of frequent daily 
dizziness and diarrhea.  His history included end-stage liver 
disease and hepatitis C cirrhosis.  He was awaiting a liver 
transplant.  The VA examiner stated that the veteran's end-
stage liver disease was secondary to his hepatitis C.  The 
diagnoses included end-stage liver disease secondary to 
hepatitis C.

In October 2003, NPRC notified VA that there was no 
information to corroborate the veteran's claimed in-service 
tattoos.

In an August 2004 statement, the veteran reported that he had 
abused intravenous drugs "for a limited period after 
service."  He denied sharing needles but "would just 
sharpen and reuse the same needle for a while, then get a new 
one."  

On VA examination in April 2005, the veteran reported several 
risk factors for hepatitis C.  His risk factors included 
receiving immunizations through an air gun and tattoos during 
active service, using intravenous drugs after service, and an 
in-service sexual assault.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
This examiner stated that, based upon all of the veteran's 
reported risk factors, it would be impossible to determine 
which was the etiology for his obtaining hepatitis C.  This 
examiner stated that all of the veteran's risk factors may 
have contributed to findings and development of hepatitis C 
and he could not resolve the issue without resorting to 
speculation as to which risk factor may have contributed to 
the veteran's developing hepatitis C.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
hepatitis C with cirrhosis.  The veteran's service medical 
records are completely silent for any complaints or treatment 
of hepatitis C, although his enlistment physical examination 
showed that he entered active service with a tattoo on his 
arm.  The veteran's separation physical examination showed 
only that he still had a tattoo on his arm; clinical 
evaluation was completely normal.  It appears that the 
veteran was first treated for hepatitis C in November 1986, 
or more than 20 years after service separation, when a liver 
biopsy revealed hepatitis C.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that, after reviewing 
the veteran's claims file, including his service medical 
records, and noting his reported risk factors for hepatitis 
C, the VA examiner was unable to determine in April 2005 
which of the veteran's risk factors for hepatitis C 
contributed to his developing this disease.  Current 
regulations provide that service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2007); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Accordingly, even if the VA examiner's April 
2005 opinion is viewed in the light most favorable to the 
veteran, it does not establish service connection for 
hepatitis C with cirrhosis.

Additional evidence in support of the veteran's service 
connection claim for hepatitis C with cirrhosis is his own 
lay assertions.  The veteran is competent to report his risk 
factors for developing hepatitis C.  As a lay person, 
however, the veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Although the Board acknowledges that the veteran is diagnosed 
as having hepatitis C, absent objective evidence of a medical 
nexus between the currently diagnosed hepatitis C and active 
service, service connection for hepatitis C with cirrhosis is 
not warranted.

The veteran also contends that he incurred mild restrictive 
lung physiology as a result of his hepatitis C.  As noted 
above, the veteran's hepatitis C is not related to active 
service.

In addition to the laws and regulations outlined above, the 
Board notes that secondary service connection shall be 
awarded when a disability "is proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a). Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  For valid secondary service connection claims, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, implements the holding in Allen v. Brown, 7 Vet. App. 
439 (1995), for secondary service connection on the basis of 
the aggravation of a non-service-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen by adding language 
that requires that a baseline level of severity of the non-
service-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

The veteran's service medical records show that, at his 
enlistment physical examination in December 1964, a chest x-
ray was negative.  The veteran was not treated for any lung 
or breathing problems at any time during active service.  The 
veteran's chest x-ray at his separation physical examination 
in March 1966 was negative.

The post-service medical evidence shows that, on private 
chest x-ray in November 1986, the veteran's lungs were clear 
bilaterally.  The impression was a negative chest x-ray.

On VA chest x-ray in February 1999, there was some increased 
density at the left base suggesting the possibility of a 
small area of pneumonia.  Overall, the veteran's chest was 
unchanged.  On VA outpatient treatment in April 2003, the 
veteran complained of significant hypoxia from extracardiac 
shunting that required continuous oxygen.  He also complained 
of shortness of breath with exercise (presumably walking) 
limited to less than 100 feet.  The impression was end-stage 
liver disease secondary to hepatitis C, awaiting transplant, 
with hypoxia.

In July 2003, the veteran reported that he had been told by a 
VA examiner that his lung problems were due to his liver 
problems.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for mild 
restrictive lung physiology as secondary to hepatitis C.  The 
veteran was not treated for any lung or breathing problems, 
to include mild restrictive physiology, during active 
service, including as due to his hepatitis C.  As noted in 
the Introduction, it appears that the veteran is seeking 
service connection for a symptom-mild restrictive 
physiology-and not for an underlying disability.  The 
presence of a mere symptom alone, absent evidence of a 
diagnosed medical pathology or other identifiable underlying 
malady or condition that causes the symptom, does not qualify 
as disability for which service connection is available.  See 
generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  The post-service medical evidence shows only that the 
veteran complained of difficulty breathing and required 
continuous oxygen treatment as a result of his end-stage 
liver disease with hypoxia.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.

The post-service medical records also do not contain 
competent evidence of a medical nexus between the veteran's 
claimed mild restrictive physiology and active service, to 
include as due to hepatitis C.  The veteran asserted in July 
2003 that he had been told by a VA examiner that his lung 
problems were related to his liver problems.  Filtered 
through a lay person's sensibilities, however, this assertion 
is simply too attenuated to constitute competent medical 
evidence.  See Carbino v. Gober, 10 Vet. App. 69, 77 (1997), 
aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Without 
medical nexus evidence linking hepatitis C to mild 
restrictive lung physiology, and because the Board has 
determined that the veteran's hepatitis C is not related to 
active service, the veteran has not presented a valid 
secondary service connection claim.  See Wallin, 11 Vet. App. 
at 512.

Additional evidence in support of the veteran's secondary 
service connection claim for mild restrictive lung physiology 
is his own lay assertions.  As noted above, however, the 
veteran's lay statements are entitled to no probative value.  

Finally, the veteran contends that he is entitled to separate 
10 percent ratings for each ear for tinnitus.  Tinnitus is 
evaluated under Diagnostic Code (DC) 6260, which was revised 
effective June 23, 2003, to clarify existing VA practice that 
only a single 10 percent evaluation is assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, DC 6260 (2007).  
There is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear under DC 6260.  Id. 

The Federal Circuit affirmed VA's long-standing 
interpretation of DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained in Smith that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of DC 6260 was plainly erroneous or 
inconsistent with regulations, the Federal Circuit concluded 
that the Veterans Court had erred in not deferring to VA's 
interpretation.  

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular evaluation in excess of a single 10 percent rating 
for tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for his service-connected tinnitus in each 
ear must be denied under both the new and old versions of 
DC 6260.  As disposition of this appeal is based on the law 
and not the facts of the case, the appeal must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hepatitis C with 
cirrhosis is denied.

Entitlement to service connection for mild restrictive lung 
physiology as secondary to hepatitis C is denied.

Entitlement to separate 10 percent ratings for tinnitus in 
each ear is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


